Citation Nr: 1317753	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis B and any residuals thereof.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1970 to October 1973.  He served in Vietnam and was awarded a Combat Action Ribbon and a Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims for service connection for Antigen B, hearing loss, and tinnitus.  The Veteran perfected an appeal of these issues.  

In a September 2010 rating decision, service connection was granted for bilateral hearing loss and tinnitus.  Because the Veteran was awarded service connection for bilateral hearing loss tinnitus, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
 
A September 2011 rating decision granted service connection for diabetes mellitus and assigned a 10 percent rating from June 15, 2011.  In November 2011, the Veteran filed a notice of disagreement as to the disability rating assigned to the diabetes mellitus.  In October 2012, the RO assigned a 20 percent rating to the diabetes mellitus from April 30, 2012.  In October 2012, the RO issued a Statement of the Case addressing this issue.  The Veteran is not shown to have filed a timely Substantive Appeal with respect to this issue.  Accordingly, the issue of entitlement to a higher initial rating for diabetes mellitus is not presently before the Board for the purpose of appellate review.  See 38 C.F.R. § 20.200, 20.204, 20.302 (2012).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC). 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Review of the record reveals a need for further development prior to appellate review on the claim of service connection for Hepatitis B.  The Board finds that, notwithstanding that the Veteran claimed service connection for "Antigen B," which is merely one clinical finding for detection of hepatitis B, the claim is broad enough to include service connection for hepatitis B and any residuals thereof.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In this case, the medical records the Veteran submitted show that the Veteran had tested positive for Hepatitis B surface antibody and the Hepatitis B core antibody.  He also submitted treatise evidence regarding Hepatitis B in support of his claim.  At the hearing before the RO in July 2010, the Veteran contended that he incurred Hepatitis B while serving in Vietnam.  Thus, the Board finds that the Veteran's claim is one for service connection for Hepatitis B.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that there are medical questions presented by this case which are not currently addressed by the evidence of record.  The Board finds that medical examination is necessary in this case to assist in determining whether the Veteran has acute or chronic hepatitis B infection or any residuals thereof, and whether any such residuals are related to active service.  Service treatment records show that the Veteran had a risk factor for hepatitis B, as he was treated for a sexually transmitted disease in service in July 1971.  As noted, private medical records dated in June 1993 show that the Veteran had tested positive for Hepatitis B surface antibody and the Hepatitis B core antibody.  The record does not include either VA or private medical etiology opinion specifically addressing the question of the relationship of any Hepatitis B infection or residuals to active service.  Thus, the Board finds that an examination is needed to clarify the current diagnosis regarding Hepatitis B and to determine whether any current Hepatitis B or residuals thereof are related to the event (risk factor) in service. 

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of the claimed hepatitis B and any residuals thereof that are not currently of record.  The RO should make an attempt to obtain any pertinent treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed Hepatitis B and any residuals thereof that were not previously identified and are not part of the record.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

2.  Afford the Veteran a VA liver disorders examination to assist in determining the nature and likely etiology of the claimed Hepatitis B and any residuals thereof.  

The relevant documents in the VA claims folder should be made available to the examiner for review in connection with the examination.  The VA examiner should elicit from the Veteran and record a complete medical history.  The examiner should interview the Veteran in order to ascertain which Hepatitis B risk factors or modes of transmission, if any, pre-dated the Veteran's entry into service, occurred during service, and occurred post-service.  The examiner should specifically consider the following in-service risk factor/mode of transmission: sexual activity and treatment for a sexually transmitted disease in July 1971.  

All indicated tests also should be performed.  The examiner should report detailed examination findings.  The examiner should render a diagnosis as to whether the Veteran currently has acute or chronic hepatitis B and report all residuals of hepatitis B.  

After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

Are any current hepatitis B and any residuals at least as likely as not (50 percent probability) due to an identified in-service risk factor/mode of transmission of sexual activity and treatment for a sexually transmitted disease in July 1971?  

A rationale should be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinions, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

3.  After completing all indicated development, adjudicate the issue of service connection for Hepatitis B and any residuals thereof.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


